Bloodworth, J.
1. The first special ground of the motion for *30a new trial, which complains that certain evidence of Will Jenkins was ruled out, does not require the grant of a new trial. It is well settled in this State that a ground of a motion for a new trial must be complete and understandable within itself and without reference to other parts of the record. Judging this ground by this rule, we would not be required to consider it. In it Gus Yearty and “his sister” are referred to. Who are these parties, and what connection, if any, have they with the case P To ascertain this, reference would have to be made to the brief of evidence; and this is not required of the court. Moreover, an examination of the brief of evidence reveals the fact that most of the evidence quoted in this ground went to the jury; and as to the remainder, the defendant himself swore to the same fact in almost the same language used by Jenkins. Southern Ry. Co. v. Ward, 131 Ga. 21 (4) (61 S. E. 913); Rozier v. State, 156 Ga. 176 (1), 177 (1) (119 S. E. 309).
2. The defendant testified that when he bought from Mrs. Gus Yearty the mule for which this suit was brought, the plaintiff “was present and took part in the trade.” The plaintiff and Mrs. Yearty denied this. In an amendment to his motion for a new trial the plaintiff insists that the court erred in failing to charge the jury “the principle of law stated in section 4419 of Park’s Code of Georgia, to the effect that a fraud may be committed by acts as well as words; that one who silently stands by and permits another to purchase his property without disclosing his title thereto is guilty of such fraud as estops him from subsequently setting up such title against a purchaser.” The charge of the court covered the substantial issues in the case, and the jury was specifically instructed, “If you find that the property was hers [plaintiff’s], and find that Mr. May bought it in a trade in which she participated, and for value received he purchased the property, and he did purchase it pursuant to an arrangement in which she was a party and agreeing thereto, then she can not recover.” If a more specific charge was desired on this issue, a request therefor should have been made as required by section 6084 of the Civil Code of 1910. See Reed v. State, 32 Ga. App. 769 (124 S. E. 735), and VanDyke V. VanDyke, 31 Ga. App. 67 (2) (119 S. E. 436).
3. There is evidence to support the verdict.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.